I fully concur in the foregoing opinion, but it does not seem to be improper for me to express some additional personal observations, as follows:
The pamphlets circulated by Mr. Burch were copies of speeches and documents which were being circulated by many genuinely patriotic organizations of American citizens. In most part the pamphlets consisted of copies of speeches by senators and other public men, articles published and freely circulated in American-published magazines, and printed matter taken from the Congressional Record; they contained no matter that any citizen of the United States was not privileged to express and advocate, and the articles were designed to keep us from entering the war. At that time we were not at war, and a citizen who did not want the United States to get into war was not a traitor.
Mr. Burch unquestionably had a constitutional right to try to influence public sentiment against war, and to do each and every thing which the record shows he did do, including, so far as the law was concerned, a *Page 106 
right to accept money from the German consul to assist in furthering his own efforts to keep us out of war. I do not approve of his exercising this latter right, but the propriety of doing so is a matter of opinion and is not a violation of law nor a matter for which he could be called to account in a disbarment proceeding.
What Mr. Burch did made him technically an agent of the German consul, and his failure to register was a violation of the law requiring him to do so. Notwithstanding his plea of guilty, he had a perfect right, in a disbarment proceeding, to establish, if he could, that he did not know that there was any such law, and, if he succeeded in establishing that fact, there was no moral turpitude in his act which would make him subject to disbarment for the violation of such law; and in my judgment he fully established his nonknowledge of the existence of that law, and that the circumstances under which his plea of guilty was made, which are fully shown by the record, did not deprive him of the benefit of such nonknowledge in determining the existence or nonexistence of moral turpitude in the disbarment proceeding.